DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10, 15, 24 and 30.
Pending: 1-35.
IDS
Applicant’s IDS(s) submitted on 07/02/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SHI (US 20160359612 A1).

Re: Independent Claim 1, SHI discloses an apparatus (SHI Fig. 2A and ¶ [0024]) comprising:
an array of memory cells (SHI Fig. 2B 270 and ¶ [0032] "...a memory 270 to store...");
a data channel (SHI Fig. 2A: Incoming signals construed to come from a channel) operable to receive one or more frames of data from a host device communicated using a first frame clock (SHI Fig. 2A and ¶ [0024] "The CRC 230 may extract phase and frequency information from the received signals...", construed to be the first frame clock); and
a first component (SHI Figs. 2A-B 230 or 260) operable to generate a second frame clock aligned with the one or more frames based at least in part on receiving the one or more frames (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal, construed to be the second frame clock, for a subsequent high speed data transmission based on the first frame clock.), the second frame clock operable to align one or more operations of the apparatus with the one or more frames of data received from the host device based at least in part on the second frame clock (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal and aligning it with the transmitted or the first frame clock, construed to be the second frame clock, for a subsequent high speed data transmission.).
In the alternative, while SHI does not explicitly recite frame or frame clocks, SHI explicitly discloses apparatus (SHI Figs. 2A-B) and methods where the initial clock and the parametric data is used adjust local clock for subsequent high speed communication (SHI ¶¶ [0024] and [0036]). It is clear that SHI’s disclosure deals with slow speed communication to prepare and use the communication channel for subsequent high speed data communication. Frames fundamentally are data. Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that it necessarily flows from the description in SHI that the apparatus of SHI uses slow speed communication to exchange data with a host device to prepare and use the channel at a higher speed for subsequent data communication as is further disclose other embodiments.

Re: Claim 6, SHI disclose(s) all the limitations of claim 1 on which this claim depends. SHI further discloses:
wherein the first component is further operable to:
(e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal, construed to be the second frame clock, for a subsequent high speed data transmission based on the first frame clock.).

Re: Claim 9, SHI disclose(s) all the limitations of claim 1 on which this claim depends. SHI further discloses:
wherein the first component comprises a frame clock generation circuit (e.g. SHI Fig. 2A, CRC 230).

Re: Independent Claim 30, SHI discloses an apparatus (SHI Fig. 2A and ¶ [0024]) comprising:
a processor (SHI Fig. 4: 420), memory in electronic communication with the processor (SHI Fig. 4: 430), and
instructions stored in the memory and executable by the processor (SHI Fig. 4 and ¶ [0047] “…instructions that, when executed by the processor 420…”) to cause the apparatus to:
receive one or more frames of data from a host device communicated using a first frame clock (SHI Fig. 4 and ¶ [0051] disclose initial communication at slow speed, construed to be the first frame clock, to use the initial data for establishing subsequent high speed communication);
generate a second frame clock aligned with the one or more frames based at least in part on receiving the one or more frames of data (SHI Fig. 4 and ¶¶ [0051]-[0052] disclose aligning a local clock, construed to be the second frame clock, to establish the subsequent high speed communication, “…the processor 420, may quickly match the frequency of the local receive clock signal to that of the transmit clock signal..”);
(SHI Fig. 4 and ¶¶ [0052]-[0055] disclose aligning the local clock, to establish the subsequent high speed communication, “…module 436, may then match the phase of the local receive clock signal with the phase of the transmit clock signal, for example, by adjusting the phase of the local receive clock signal using well-known clock recovery techniques.”); and
perform an operation based at least in part on aligning the one or more operations (SHI Fig. 4 and ¶¶ [0052]-[0055] disclose aligning the local clock, the second frame clock, to establish the subsequent high speed communication, “used for subsequent high-speed data communications.”).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 12, 15-17, 21, 24 and 31-32 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHI in view of WARE (US 20130083611 A1).

Re: Claim 2, SHI discloses all the limitations of claim 1 on which this claim depends. SHI is silent regarding the apparatus of claim 1, further comprising:
a second component operable to:
perform a read operation based at least in part on receiving the one or more frames; and
transmit, to the host device, a data signal aligned with the second frame clock.
WARE discloses:
a second component (WARE: Fig. 1: 103) operable to:
(WARE: Fig. 1: 103 and ¶ [0027] “…memory controller 101, which in turn carries out the requested transactions (memory read or write)…”); and
transmit, to the host device, a data signal aligned with the second frame clock (WARE: Fig. 1: 103 and ¶¶ [0027]-[0028] disclose memory transection at a high speed vs slow speed transection on sideband channel).
SHI and WARE disclose apparatus and methods for high speed data transections where such channels get prepared using low speed communication. WARE in particular discloses explicit embodiments of systems that communicate at high speed with memory storage devices using slow speed sideband channel for setup purposes. WARE further discloses that this allows operational efficiency as the power consumption of high speed channel can be modulated. There, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of WARE with the device taught by SHI for to have a system where slow speed communication is used for preparing/conditioning high speed channels where the high speed channel could be modulated to save power when not data communicating at high speed (see e.g., WARE ¶¶ [0030] and [0036]).

Re: Independent Claim 10, SHI discloses a system (SHI Fig. 2A and ¶ [0024]) comprising:
a host device (SHI Fig. 2A and ¶ [0024] disclosing a transmitting device, construed to be or part of a host) operable to:
generate a first frame clock (SHI Fig. 2A and ¶ [0024] "The CRC 230 may extract phase and frequency information from the received signals...", construed to be the first frame clock);
(SHI Fig. 2A Incoming signals and ¶ [0024]disclose "...CRC 230 may extract phase and frequency information from the received signals...", construed to be the first frame clock); and
align a second frame clock generated at the memory device to the one or more frames of data (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal and aligning it with the transmitted or the first frame clock, construed to be the second frame clock, for a subsequent high speed data transmission.).
SHI is silent regarding:
a memory device comprising a plurality of memory cells and operable to:
receive the one or more frames of data;
WARE discloses:
a memory device comprising a plurality of memory cells (WARE: Fig. 1: 103) and operable to:
receive the one or more frames of data (WARE: Fig. 1: 103 and ¶ [0027] “…memory controller 101, which in turn carries out the requested transactions (memory read or write)…”);
SHI and WARE disclose apparatus and methods for high speed data transections where such channels get prepared using low speed communication. WARE in particular discloses explicit embodiments of systems that communicate at high speed with memory storage devices using slow speed sideband channel for setup purposes. WARE further discloses that this allows operational efficiency as the power consumption of high speed channel can be modulated. There, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of WARE with the device taught by SHI for to have a system where slow speed communication is used for preparing/conditioning high speed channels where the high speed channel could be modulated to save power when not data communicating at high speed (see e.g., WARE ¶¶ [0030] and [0036]).

Re: Claims 12, SHI and WARE as used in the rejection of claim 10 up above further disclose, wherein the memory device is operable to:
receive, during a first frame of the second frame clock, a read command to cause the memory device to perform a read operation;
transmit, during a second frame of the second frame clock, read data to the host device based at least in part on receiving the read command (WARE Figs. 3A-B).	

Re: Independent Claim 15, SHI discloses a method (e.g. SHI ¶ [0058] and claims 1-8) at the memory device (SHI Fig. 2A and ¶ [0024]) comprising:
receiving one or more frames of data from a host device communicated using a first frame clock (SHI Fig. 2A and ¶ [0024] "The CRC 230 may extract phase and frequency information from the received signals...", construed to be the first frame clock);
generating a second frame clock aligned with the one or more frames based at least in part on receiving the one or more frames (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal and aligning it with the transmitted or the first frame clock, construed to be the second frame clock, for a subsequent high speed data transmission.);
aligning one or more operations of the memory device with the second frame clock based at least in part on generating the second frame clock (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal and aligning it with the transmitted or the first frame clock, construed to be the second frame clock, for a subsequent high speed data transmission.); and
performing an operation based at least in part on aligning the one or more operations (SHI Fig. 4 and ¶¶ [0052]-[0055] disclose aligning the local clock, the second frame clock, to establish the subsequent high speed communication, “used for subsequent high-speed data communications.”).
SHI is silent regarding:
a memory device;
performing an operation based at least in part on aligning the one or more operations;
WARE discloses:
a memory device (WARE: Fig. 1: 103);
 performing an operation based at least in part on aligning the one or more operations (WARE: Fig. 1: 103 and ¶ [0027] “…memory controller 101, which in turn carries out the requested transactions (memory read or write)…”, ¶ [0036] “…memory-access channel 105 is clocked by one or more high-speed timing signals to enable peak-rate transmission of memory access commands from the memory controller to the memory device and peak-rate transmission of read/write data between the devices…”);
SHI and WARE disclose apparatus and methods for high speed data transections where such channels get prepared using low speed communication. WARE in particular discloses explicit embodiments of systems that communicate at high speed with memory storage devices using slow speed sideband channel for setup purposes. WARE further discloses that this allows operational efficiency as the power consumption of high speed channel can be modulated. There, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of WARE with the device taught by SHI for to have a system where slow speed communication is used for preparing/conditioning high speed channels where the high speed channel could be modulated to save power when not data communicating at high speed (see e.g., WARE ¶¶ [0030] and [0036]).

Re: Independent Claim 24, SHI discloses a host device (SHI Fig. 2A and ¶ [0024] disclosing receiving signals from a transmitting device, construed to be the host) comprising:
(SHI Fig. 2A and ¶ [0024] "The CRC 230 may extract phase and frequency information from the received signals...", construed to be the first frame clock transmitted by the host); and
aligning one or more operations of the host device with the second set of frames (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal and aligning it with the transmitted or the first frame clock, for a subsequent high speed data transmission “between the communications device 200 and the TX device”).
SHI is silent regarding:
receiving, from a memory device, a second set of frames communicated using a second frame clock different than the first frame clock based at least in part on transmitting the first set of frames; 
WARE discloses:
receiving, from a memory device (WARE: Fig. 1: 103), a second set of frames communicated using a second frame clock different than the first frame clock based at least in part on transmitting the first set of frames (WARE: Fig. 1: 103 and ¶ [0027] “…memory controller 101, which in turn carries out the requested transactions (memory read or write)…”);
SHI and WARE disclose apparatus and methods for high speed data transections where such channels get prepared using low speed communication. WARE in particular discloses explicit embodiments of systems that communicate at high speed with memory storage devices using slow speed sideband channel for setup purposes. WARE further discloses that this allows operational efficiency as the power consumption of high speed channel can be modulated. There, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of WARE with the device taught by SHI for to have a system where slow speed communication is used for preparing/conditioning high speed channels where the high (see e.g., WARE ¶¶ [0030] and [0036]).

Re: Claims 16 and 31, SHI and WARE as used in the rejection of claim 15 up above further disclose: 
the method of claims 15 and 30, wherein the one or more frames of data indicate one or more commands, further comprising:
performing one or more read operations, one or more write operations, or a 4 combination thereof based at least in part on the one or more commands (WARE: Fig. 1: 103 and ¶ [0027] “…memory controller 101, which in turn carries out the requested transactions (memory read or write)…”).

Re: Claims 17 and 32, SHI and WARE as used in the rejection of claim 15 up above further disclose: 
the method of claims 15 and 30, wherein the memory further comprises instructions executable by the processor to cause the apparatus to:
align the second frame clock with the one or more frames of data, wherein aligning the one or more operations of the apparatus with the second frame clock is based at least in part on aligning the second frame clock with the one or more frames of data (WARE ¶¶ [0059]-[0060] disclose aligning bit and data packets with controller clock on the high speed channel). 

Re: Claim 21, SHI and WARE as used in the rejection of claim 15 up above further disclose:
receiving, from the host device, a clock signal that indicates unit intervals of data transmitted from the host device, wherein generating the second frame clock is based at least in part on receiving the clock signal (e.g. SHI Figs. 2A-B and ¶¶ [0024] and [0036] disclose adjusting local receive clock signal, construed to be the second frame clock, for a subsequent high speed data transmission based on the first frame clock.).

Claim(s) 4-5, 7-8, 11 and 33-35 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHI in view of VAN HUBEN (US 20140281326 A1).

Re: Claim 4, SHI discloses all the limitations of claim 1 on which this claim depends. SHI is silent regarding the apparatus of claim 1, further comprising:
a second component operable to:
transmit, during a first time period, a return clock signal with a first symbol pattern; and transmit, during a second time period, the return clock signal with a second symbol pattern.
VAN HUBEN discloses:
a second component (VAN HUBEN: Figs. 1-5: 112, 112a-c and 214) operable to:
transmit, during a first time period, a return clock signal with a first symbol pattern; and transmit, during a second time period, the return clock signal with a second symbol pattern (VAN HUBEN: Figs. 1-5: and ¶¶ [0051]-[0053] disclose memory channel alignment process that ends with memory subsystem transmitting acknowledgement frames from the memory subsystem followed by normal traffic).
SHI and VAN HUBEN disclose apparatus and methods for high speed data transections having memory devices with differing operational frequencies. In particular VN HUBEN discloses that in view of varying cost, capacity, and scalability requirements, a wide number of memory system options may need to be considered. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of SHI with the device taught by VAN HUBEN to have a system that allows the flexibility of running the processor at a fixed (see e.g., VAN HUBEN ¶ [0005]).

Re: Claim 5, SHI and VAN HUBEN disclose all the limitations of claim 4 on which this claim depends. They further disclose:
the first symbol pattern of the return clock signal indicates a start of a frame indicated by the second frame clock; and the second symbol pattern of the return clock signal indicates unit intervals associated with a data signal (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 7, SHI and VAN HUBEN as used in the rejection of claim 4 up above, further disclose:
the apparatus of claim 1, wherein each frame comprises an integer quantity of unit intervals corresponding to a clock (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 8, SHI and VAN HUBEN as used in the rejection of claim 4 up above, further disclose:
the apparatus of claim 1, wherein the one or more frames received from the host device is communicated as part of a training procedure (VAN HUBEN: Figs. 1-5: and ¶¶ [0051]-[0053] disclose memory channel training process).

Re: Claim 11, SHI and VAN HUBEN as used in the rejection of claim 4 up above, further discloses:
the system of claim 10, wherein transmitting the one or more frames of data further comprises:
(see e.g., VAN HUBEN Fig. 8: Read interval starting at 826 and ¶¶ [0075]-[0077]).

Re: Claim 33, SHI and VAN HUBEN as used in the rejection of claim 4 up above, further disclose: the apparatus of claim 30, wherein the memory further comprises instructions executable by the processor to cause the apparatus to:
transmit, to the host device, a data signal aligned with the second frame clock; and transmit, to the host device, a return clock signal to indicate unit intervals 6 associated with the data signal (see e.g., VAN HUBEN Fig. 8: Read interval 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 34, SHI and VAN HUBEN as used in the rejection of claim 4 up above, further disclose: 
wherein the return clock signal corresponds to a first symbol pattern during a first time period and a second symbol pattern during a second time period, the memory further comprising instructions to cause the apparatus to:
toggle the return clock signal from the first symbol pattern to the second symbol pattern based at least in part on transmitting the data signal (VAN HUBEN: Figs. 1-5: and ¶¶ [0051]-[0053] disclose memory channel alignment process that ends with memory subsystem transmitting acknowledgement frames from the memory subsystem followed by normal traffic).

Re: Claim 35, SHI and VAN HUBEN as used in the rejection of claim 4 up above, further disclose: 
wherein the first symbol pattern of the return clock signal indicates a start of a frame indicated by the second frame clock and the second symbol pattern of the return clock signal indicates the unit intervals associated with the data signal (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Claim(s) 18, 3, 19-20, 22-23, 27-29 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHI in view of WARE and further in view of VAN HUBEN.

Re: Claim 18, SHI and WARE disclose all the limitations of claim 15 on which this claim depends. They are silent regarding:
transmitting, to the host device, a data signal aligned with the second frame clock; and
transmitting, to the host device, a return clock signal to indicate unit intervals associated with the data signal.
VAN HUBEN discloses:
transmitting, to the host device, a data signal aligned with the second frame clock (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]); and
transmitting, to the host device, a return clock signal to indicate unit intervals associated with the data signal (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).
SHI, WARE and VAN HUBEN disclose apparatus and methods for high speed data transections having memory devices with differing operational frequencies. In particular VN HUBEN discloses that in view of varying cost, capacity, and scalability requirements, a wide number of memory system options may need to be considered. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of SHI and WARE with the device taught by VAN HUBEN to have a system that allows the flexibility of running the processor at a fixed frequency, while memory buffer chips can be programmed to varying frequencies to match the desired memory components. For example, if cost is most important, a slower more widely available dual in-line memory module (DIMM) can be used. In contrast, if performance is paramount, then a leading edge technology DIMM can be used. This type of memory system architecture may work well in (see e.g., VAN HUBEN ¶ [0005]).

Re: Claim 3, SHI and VAN HUBEN as used in the rejection of claim18 up above, further disclose:
the apparatus of claim 2, wherein the second component is further 2operable to: 3transmit, to the host device, a return clock signal to indicate unit intervals 4associated with the data signal, the return clock signal associated with the second frame 5clock (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 19, SHI, WARE and VAN HUBEN disclose all the limitations of claim 18 on which this claim depends. They further disclose:
wherein the return clock signal corresponds to a first symbol pattern during a first time period (see e.g., VAN HUBEN Fig. 8: Read 830-832 and ¶¶ [0075]-[0077]) and a second symbol pattern during a second time period (see e.g., VAN HUBEN Fig. 8: Refresh starting at 832 and ¶¶ [0075]-[0077]), further comprising:
toggling the return clock signal from the first symbol pattern to the second symbol pattern based at least in part on transmitting the data signal (see e.g., VAN HUBEN Fig. 8: 804).

Re: Claim 20, SHI, WARE and VAN HUBEN disclose all the limitations of claim 19 on which this claim depends. They further disclose:
wherein the first symbol pattern of the return clock signal indicates a start of a frame indicated by the second frame clock and the second symbol pattern of the return clock signal indicates the unit intervals associated with the data signal (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 22, SHI, WARE and VAN HUBEN disclose all the limitations of claim 15 on which this claim depends. They are silent regarding:
wherein each frame of the one or more frames of data comprises an integer quantity of unit intervals corresponding to a clock (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 23, SHI, WARE and VAN HUBEN as used in the rejection of claim 18 up above, further disclose:
the method of claim 15, wherein the one or more frames of data received from the host device is communicated as part of a training procedure (VAN HUBEN: Figs. 1-5: and ¶¶ [0051]-[0053] disclose memory channel training process).

Re: Claim 27, SHI, WARE and VAN HUBEN as used in the rejection of claim 18 up above, further disclose: the method of claim 24, further comprising:
transmitting, with the first set of frames, a clock signal indicating unit intervals of data corresponding to the first set of frames (see e.g., VAN HUBEN Fig. 8: Read interval starting at 826 and ¶¶ [0075]-[0077]).

Re: Claim 28, SHI, WARE and VAN HUBEN as used in the rejection of claim 18 up above, further disclose: the method of claim 24, further comprising:
the method of claim 24, further comprising:
receiving, from the memory device, a data signal aligned with the second frame clock; and
receiving, from the memory device, a return clock signal indicating unit intervals associated with the data signal (see e.g., VAN HUBEN Fig. 8: Read interval 830-832 and ¶¶ [0075]-[0077]).

Re: Claim 29, SHI, WARE and VAN HUBEN as used in the rejection of claim 18 up above, further disclose: the method of claim 24, further comprising:
the method of claim 28, wherein the return clock signal comprises a first symbol pattern during a first time period and a second symbol pattern during a second time period, and wherein the first symbol pattern indicates a start of a frame indicated by the second frame clock and the second symbol pattern indicates the unit intervals associated with the data signal (see e.g., VAN HUBEN Fig. 8: 830-832 and ¶¶ [0075]-[0077]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
RICHMOND (US 20020041650 A1) discloses an elastic buffer structure and process to avoid overflow or underflow in serial protocol communications using spread spectrum transmit and receive clocks or other separate transmit and receive clocks which may be running at different frequencies. Overflow and underflow are averted by storing received data in a FIFO at different addresses using a receive address pointer incremented at a receive clock rate. Other circuitry senses which addresses have nonessential primitives or nonessential data that can be deleted. Data is transmitted out of the FIFO at a transmit clock rate using a transmit address pointer incremented at the transmit clock rate. Control logic compares the transmit pointer to the receiver pointer, and when the distance between the pointers becomes too large or two small, inserts additional nonessential primitives or nonessential data or deletes nonessential primitives or nonessential data so as to maintain the distance between the pointers at a constant, selected value.
HEIN (US 20080225603 A1) discloses an embodiment of a circuit includes an output buffer, a data interface which is at least in a position to transmit data, the data interface being coupled to an output of the output buffer, a command/address interface coupled to an input of the output buffer, a 
Allowable Subject Matter
Claim(s) 13-14 and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claims 13 (and dependent claim 14), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
transmit, during a first time period, a return clock signal with a first symbol pattern, wherein the first symbol pattern of the return clock signal indicates a start of a frame indicated by the second frame clock; and
transmit, during a second time period, the return clock signal with a second symbol pattern, wherein the second symbol pattern of the return clock signal indicates unit intervals associated with a data signal.


Re: Claims 25, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:


Re: Claims 26, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
aligning the second set of frames with the first frame clock based at least in part on a latency difference between the first frame clock and the second frame clock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov